711 F.2d 626
In re Dorth Halon Bunyard COMPTON, Debtor.Dorth Halon Bunyard COMPTON, Plaintiff-Appellant,v.Otho Dwight COMPTON, Jr., Defendant-Appellee.
No. 83-1053

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Aug. 8, 1983.
William Lewis Sessions, John M. Tutt, San Antonio, Tex., for plaintiff-appellant.
Marita Montgomery Emmett, Evelyn H. Biery, San Antonio, Tex., for defendant-appellee.
John Compere, San Antonio, Tex., for other interested party for minor child.
Appeal from the United States District Court for the Western District of Texas.
Before GEE, RANDALL and TATE, Circuit Judges.
PER CURIAM:


1
Acting under its "related case" jurisdiction, 28 United States Code Section 1471(b), the bankruptcy court assumed removal jurisdiction of this divorce case in which one of the parties had taken voluntary bankruptcy, entering orders concerning child custody, child support and so on.   Pursuant to 28 United States Code Section 1334(b), the district court entertained an appeal of the bankruptcy court's action in taking jurisdiction and remanded the divorce case to state court, concluding that the bankruptcy court lacked jurisdiction over the marital status of the debtor.   The debtor appeals the remand order.


2
Whether the remand order be viewed as one of abstention or as one grounded in a perceived want of jurisdiction, we are not empowered to review it.  28 United States Code Sections 1471(d) and 1478.   The appeal is


3
DISMISSED.